Citation Nr: 1527788	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  07-27 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability. 

2. Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability. 

3. Entitlement to service connection for bilateral hip disorders, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision, issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of that proceeding is of record.

In January 2010, the Board reopened the claim of service connection for a low back disorder, and remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  These claims were remanded two more times, with the most recent occurring in August 2013, where the Board sought a clarifying medical opinion to address the etiology of the Veteran's claimed conditions, including whether they were secondary to his service-connected left knee condition.  The record indicates that a medical opinion was generated in November 2013 as a result.  Additionally, the Board sent the claims file to a VHA expert for an additional set of opinions on the pertinent issues of the Veteran's claims.  This was generated in February 2015.  Review of all of this development reveals that there is at least substantial compliance with the August 2014 remand directives; thus the Board is proceeding with its adjudication of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for gastroesophageal reflux disease, to include as secondary to the service-connected left knee disability, has been raised by the record in an August 2013 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this claim in the prior August 2013 remand but no action has been taken to date.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1. The Veteran's lower back condition is not related to an injury in service, did not manifest within one year of separation, and is not caused or aggravated by his service-connected left knee condition.  

2. The Veteran's right knee condition, to include degenerative joint disease, is not related to an injury in service, did not manifest within one year of separation, and is not caused or aggravated by his service-connected left knee condition.  

3. The Veteran's bilateral hip condition, to include degenerative joint disease, is not related to an injury in service, did not manifest within one year of separation, and is not caused or aggravated by his service-connected left knee condition.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a lower back condition have not been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2. The criteria for service connection for a right knee condition have not been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3. The criteria for service connection for a bilateral hip condition have not been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in March 2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate his claims for service connection, to include on a secondary basis, and of his and VA's respective responsibilities in obtaining this supporting evidence.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records and Social Security Administration (SSA) records.  Additionally, he was provided multiple compensation examinations and afforded subsequent VA medical opinions, the reports of which comment on the possible relationship between his claimed conditions and both his active duty service and his service-connected left knee condition.  Since there is no indication of any relevant evidence still needing to be obtained concerning these claims, the Board is proceeding with their consideration.


II. Service Connection

The Veteran alleges that he currently suffers from low back, right knee, and bilateral hip conditions that are either directly a result of his active duty service or, alternatively, secondary to his service-connected left knee condition.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the medical conditions cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming the condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  The Veteran's variously diagnosed degenerative joint disease of his hips and right knee would qualify him for the benefit of the presumption; however, as there is no evidence he was diagnosed with this condition within one year of his discharge in 1974, he cannot succeed using the presumption for any of his claims.  

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

a. Low Back

The Veteran's STRs are silent for any injury to his lower back while on active duty.  His November 1974 separation examination found his back to be normal.  At the Veteran's October 2009 hearing, he stated he injured his lower back while in basic training in 1972 when he fell into a ditch.  He stated that he received some treatment and was discharged the same night.  He claimed the physicians told him that he had a pulled muscle.  He stated since that time, he has had ongoing back problems "off and on."  

There is a VA treatment record from December 1985 detailing an x-ray of the Veteran's lumbosacral spine.  It states that the Veteran had normal alignment of the vertebral body, normal vertebral body heights normal intervertebral spaces, normal bones, and no evidence of significant degenerative changes.  

There is an October 2007 statement from a VA physician indicating that the Veteran suffered from low back pain.  

He underwent a VA examination in January 2008.  The examiner indicated the claims file was reviewed.  At the examination, the Veteran "denied any injury to his back."  Rather, he stated that he believed his back pain resulted from injuring his left knee on active duty.  There was painful motion and tenderness present upon examination.  A thorough examination of the spine and the involved muscle groups was performed, including range of motion testing.  Reviewed imaging studies showed a normal lumbar spine.  The examiner diagnosed lumbago.  He ultimately opined that this condition was less likely caused by or a result of the Veteran's left knee condition.  He stated that the lumbago was "more related to his hips [than] the left knee injury" and that it could also be due to several other factors unrelated to military service.  

A second VA examination was performed in March 2010.  While the Veteran again reiterated his belief that he was experiencing back pain as a result of his left knee condition which altered his gait, he also suggested that the pain may be due to a fall while in active duty.  Specifically, he stated that in the 1970s he was treated for a lumbar strain and then released.  The Veteran described the back pain as moderate to severe with tenderness and decreased activity.  The examiner noted the Veteran's use of a cane and denied that his gait was normal.  A complete examination was performed and the results recorded in the examination report.  The results of January 2008 imaging were included, which showed a normal lumbar spine.  The examiner diagnosed the Veteran with a lumbar strain and opined that this was not caused by or the result of military service or secondary to his left knee condition.  The examiner noted a lack of history of a back injury that would explain the current condition and also stated that there was no medical evidence to suggest that an altered gait due to mild left knee arthritis would cause a condition in the spine. 

An addendum opinion to the March 2010 examination report was generated in September 2011.  However the addendum opinion repeated the conclusion of the examination.  

A VA medical opinion was generated in October 2013.  The examiner indicated the claims file was reviewed.  She opined that the Veteran's low back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  She pointed out that there was "no hard evidence of [a] low back injury in service."  She then opined that the back condition was less likely than not caused by the left knee condition.  She reasoned that a back strain is "pathophysiologically unrelated to the left knee condition."  

Another VA opinion was generated in November 2013.  The examiner indicated the claims file was reviewed.  An extensive history of the Veteran's back condition provided, including copies of all relevant VA records and examinations.  The examiner eventually opined that the Veteran's currently diagnosed lumbar strain was less likely than not incurred in or caused by service.  He noted the Veteran's lay statements regarding an in-service back injury, but pointed out that the STRs were silent for any back injury.  The examiner then opined that the low back condition was less likely than not proximately due to, the result of, or aggravated by the left knee condition.  The examiner stated that there was no scientifically based medical literature to support such a relationship.  

A VHA medical opinion was generated by an orthopedic spine surgeon in February 2015.  The examiner opined that the Veteran's current lower back condition was unlikely to be caused or aggravated by the left knee disability.  The examiner noted that a recent June 2014 lumbar spine x-ray did show mild disc space narrowing and mild facet sclerosis.  He concluded that these were age appropriate findings.  He pointed out that earlier imaging performed in 2008 showed no degenerative changes, and that by the age of 61 he started to show mild findings as per the imaging results.  This, the examiner reasoned, was entirely explained by age-appropriate degeneration, rendering it unlikely that the left knee disorder aggravated or caused his current back pain.  He finished by pointing out that the Veteran's spine showed less degeneration than many of his age-matched peers.  

After a review of the above evidence, the Board must deny the Veteran's claim for service connection for a lower back condition.  There is no competent medical evidence of record linking the Veteran's current low back condition to either his active duty service or to his service-connected left knee condition.  The Board has considered the Veteran's statements that he believes that it is linked to either a fall in service or to the left knee condition, however the etiology of the back condition, to include a strain, mild disc space narrowing, and mild facet sclerosis, is not a simple question that can be determined based on mere observation by a lay person.  Thus, the Veteran's lay opinion is not competent to establish the requisite nexus for either direct or secondary service connection.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).  The Board instead points out that every medical opinion generated concerning the etiology of the lower back condition was against establishing a relationship between it and active duty or the left knee condition.  The Board places the most weight, however, on the November 2013 VA opinion and the February 2015 VHA opinion.  Both of these opinions were made after review of the relevant evidence in the claims file and contained well-reasoned rationales.  The November 2013 opinion cites to a lack of any documented back injury, whereas the February 2015 opinion cites to evidence that suggests the current spine disability is the result of age-related degeneration.  Furthermore, the Board notes that the Veteran has changed his own beliefs concerning his back condition: he first stated at his January 2008 VA examination that there was no specific injury that caused it and then at the March 2010 VA examination stated he fell while in-service and received treatment.  This damages the Veteran's credibility, and thus the Board is discounting the weight afforded to the Veteran's statements regarding the condition's inception and continuity since service.  

As the only competent medical opinions of record are against finding a nexus between the Veteran's active duty service and his current low back condition, or, alternatively, a nexus between his service-connected left knee condition and the low back condition on a causal or aggravation basis, the preponderance of the evidence is against the Veteran's claim.  Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Right Knee

The Veteran's STRs are silent for any injury to his right knee while on active duty.  His November 1974 separation examination found his knees to be normal.  At his October 2009 hearing, he stated that he did not injure his right knee while on active duty.  

There are VA treatment records detailing right knee pain and discomfort in 1986 and 1987.  An October 1987 record further describes tenderness and a popping noise emanating from the right knee.  

A February 2006 VA treatment record shows the Veteran was diagnosed with degenerative joint disease of both knees. 

In October 2007, a VA staff physician stated that the Veteran was suffering from "degenerative disease" of both knees.  He further stated that due to his left knee pain which began in 1974, the Veteran had to put more pressure on the right knee, and therefore it was likely that the degenerative disease was the result of the service-connected left knee condition.

The Veteran underwent a VA examination in January 2008.  The examiner indicated the claims file was reviewed.  The Veteran reported that his right knee pain started after he injured his left knee on active duty.  A full examination was performed, the results of which are recorded in the report.  There was tenderness and painful movement associated with the right knee.  The examiner, however, ultimately diagnosed a normal right knee.  He concluded that the right knee pain was largely referred pain from his degenerative joint disease of the hips. 

The Veteran had another VA examination in March 2010.  There, the Veteran stated that he believed his right knee pain resulted from his altered gait due to his left knee injury on active duty.  He also stated that his right knee became painful in 2007.  The examiner marked that there was pain, stiffness, decreased speed of joint motion, and tenderness associated with the right knee.  The Veteran's gait was described as antalgic.  The examiner denied there was inflammatory arthritis.  Full range of motion testing was performed and the results are contained in the examination report.  An imaging report from September 2007 is included which showed no fractures or dislocations.  The examiner eventually diagnosed "bilateral mid knee degenerative joint disease" and opined that the condition was not caused by the Veteran's military service or his service-connected left knee condition.  As rationale, he stated that the Veteran did not have a history of right knee injuries that would explain the current condition and that there was no medical evidence available to suggest that an altered gait due to mild knee arthritis would cause degenerative arthritis in the other knee. 

An addendum opinion to the March 2010 examination report was generated in September 2011.  However the addendum opinion repeated the conclusion of the examination.  

VA medical opinions concerning the right knee were generated in November 2012.  The examiner indicated the claims file was reviewed.  He opined that the right knee condition was less likely than not incurred in or caused by active duty service.  The reasoning given was that the evidence did not show the Veteran injured his right knee while in service.  He also opined that the right knee condition was less likely than not proximately due to or the result of the service-connected left knee condition.  The examiner explained that the right knee complaints began in 2006 and 2007 and that the left knee condition was "not of [a] severity to incur contralateral [r]ight knee problems."  He further stated that the leading etiology of osteoarthritis of the knee is advanced age, with repetitive occupational trauma, high impact exercise, obesity, and genetic factors as additional factors to consider.  

Yet another VA medical opinion was generated in November 2013.  The examiner indicated that the claims file was reviewed.  An extensive history of the Veteran's right knee condition was provided, including copies of all relevant VA records and examinations.  The examiner eventually opined that the Veteran's currently diagnosed degenerative joint disease of the right knee was less likely than not incurred in or caused by service.  He noted the Veteran's lay statements made at prior VA examinations, including that he began having right knee pain seven or eight years ago and additionally that he denied he injured his right knee at any point.  He also pointed out that the STRs were silent for any right knee injury.  The examiner then opined that the right knee condition was less likely than not proximately due to, the result of, or aggravated by the left knee condition.  The examiner stated that there was no scientifically based medical literature to support a relationship between a knee injury in one extremity and subsequent causation or aggravation a knee injury on the contralateral side.  The examiner included a copy of the article "Epidemiology of Osteoarthritis" which concludes that age is one of the strongest risk factors for osteoarthritis of all joints, in addition to obesity.  The article also concluded that malaligned knees may have a higher risk of developing osteoarthritis with subsequent progression than knees with a neutral alignment.  To this point, the examiner stated that there was no evidence that the Veteran possessed malaligned knees.  

A VHA medical opinion was generated by an orthopedic spine surgeon in February 2015.  The examiner opined that the Veteran's current right knee disability was unlikely to be caused or aggravated by the service-connected left knee disability.  The examiner disputed whether the Veteran possessed a right knee disability, as x-rays taken in September 2012 showed no evidence of significant degenerative change.  He stated, "[t]here is some component that is intrinsic to the knee joint itself as he had improvement in his right knee pain after a right knee injection...but the majority of the 'right knee pain' is the referred pain from the right hip."  In conclusion, it was his opinion that a right hip disorder caused by a genetic or developmental predisposition was likely causing the right knee pain.  The examiner also disputed the October 2007 statement from the VA staff physician which linked the right knee condition to the service-connected left knee condition.  The examiner stated: 

Therefore, in the absence of specialized musculoskeletal training, the absence of a[n injury] history, the absence of a physical exam, and the absence of a complete rationale, it is likely that the [staff physician] was speculating at the time or had come to the conclusion based upon inaccurate data.  Additionally, there is a more compelling and scientifically-grounded explanation for the patient's current complaints - the hip osteoarthritis which is consistent with femoroacetabular impingement, which is not a service-connected disability.

After review of the above evidence, the Board must deny the Veteran's claim for service connection for a right knee condition.  The evidence does not show and the Veteran does not even allege that his right knee was injured while on active duty.  Therefore his claim is entirely predicated on the theory of secondary service connection.  Regarding this theory, the Board places the most weight on the February 2015 opinion of the VHA examiner.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact).  It is well reasoned and based upon a review of the relevant evidence of record.  The examiner concluded that there was no disability intrinsic to the right knee and instead, his knee pain was due to his hip conditions.  This opinion specifically outweighs the brief October 2007 statement by the VA physician which linked the right knee to the service-connected left knee.  The only reasoning given was the displaced pressure put on the right knee, which was directly disputed by the February 2015 VHA opinion.  As the VHA opinion is more thorough in the detail provided, it outweighs the October 2007 statement in terms of establishing service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (among factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion).  

The Board has considered the Veteran's statements that he believes that the right knee condition is linked to the left knee condition, however the etiology of this condition, to include his sometimes diagnosed degenerative condition, is not a simple question that can be determined based on mere observation by a lay person.  Thus, the Veteran's lay opinion is not competent to establish the requisite nexus for either direct or secondary service connection.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).  

With the most weight placed on the February 2015 VHA opinion, the preponderance of the evidence is against the Veteran's claim.  Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



c. Bilateral Hips

The Veteran's STRs are silent for any injury to his hips while on active duty.  His November 1974 separation examination found his hips to be normal.  At his October 2009 hearing, he specifically denied injuring his hips in service and stated that problems began seven or eight years earlier.  

In October 2007, a VA staff physician stated that the Veteran was suffering from "degenerative disease" of both hips.  He further stated that due to his left knee pain which began in 1974, the Veteran had to put more pressure on the right hip and therefore it was likely that the degenerative disease was the result of the service-connected left knee condition.

The Veteran underwent a VA examination in January 2008.  The examiner indicated the claims file was reviewed.  At the examination, the Veteran indicated his belief that his current bilateral hip pain was the result of his left knee condition.  The examiner marked that the hips exhibited painful movement.  Full range of motion testing was performed and the measurements are recorded in the examination report.  The examiner indicated that x-rays showed degenerative joint disease present in both hips.  A final diagnosis of "moderate to severe" degenerative joint disease was made.  The examiner opined that it was less likely as not that bilateral hip degenerative joint disease was related to the service-connected left knee condition.  He stated that the left knee injury was minor and that the Veteran still had normal lower extremity alignment and mechanics, thus he did not have a sufficient left knee disability to lead to advance degenerative joint disease.  

He underwent another VA examination in March 2010.  There, he reiterated his belief that his bilateral hip condition was the result of his service-connected left knee condition.  He stated that pain began in 2007.  The examiner marked that there was pain associated with the Veteran's hips, as well as abnormal motion and guarding of movement.  Complete range of motion testing was performed and the results are recorded in the examination report.  X-rays taken in February 2009 showed moderate degenerative joint disease.  The examiner's final diagnosis was mild bilateral hip degenerative joint disease.  He ultimately opined that this condition was not caused by military service or secondary to his service-connected left knee condition.  The examiner stated that the Veteran did not have a history of any hip injuries and that there was no medical evidence to suggest that an altered gait due to mild knee arthritis would cause degenerative arthritis in the hips.  

An addendum opinion to the March 2010 examination report was generated in September 2011.  However the addendum opinion repeated the conclusion of the examination.  

VA medical opinions concerning the Veteran's hips were generated in November 2012.  The examiner indicated the claims file was reviewed.  The examiner first opined that the Veteran's bilateral hip condition was less likely than not incurred in or caused by his active duty service.  The examiner cited a lack of an in-service injury to the hips as rationale.  The examiner then opined it was less likely than not that the bilateral hip condition was proximately due to or the result of his service-connected left knee condition.  The examiner cited prior medical evidence suggesting that the Veteran's lower extremity pain was referred from the hips, not the other way around.  He also cited the fact that osteoarthritis has many risk factors, including genetics, obesity, occupational activities, and recreational activities.  

Another VA opinion was generated in November 2013.  The examiner indicated that the claims file was reviewed.  An extensive history of the Veteran's bilateral hip condition was provided, including copies of all relevant VA records and examinations.  The examiner eventually opined that the Veteran's mild bilateral hip degenerative joint disease was less likely than not incurred in or caused by his active duty service.  The examiner cited the lack of any STRs that support such a relationship, in addition to the Veteran's own statements that his hip symptoms began much more recently.  The examiner then opined that the hip condition was less likely than not proximately due to, the result of, or aggravated by his service-connected left knee condition.  The examiner stated that the scientifically based medical literature was silent regarding degenerative joint disease of one joint causing or aggravating degenerative joint disease in any other joint.  The examiner included a copy of the article "Epidemiology of Osteoarthritis" which concludes that age is one of the strongest risk factors for osteoarthritis of all joints, in addition to obesity.  

A VHA medical opinion was generated by an orthopedic spine surgeon in February 2015.  The examiner opined that the bilateral hip disabilities were unlikely to be caused or aggravated by the service-connected left knee disability and instead, they were likely to be the result of a genetic or developmental predisposition.  The examiner noted that x-rays showed considerable bilateral osteoarthritis of the Veteran's hips.  He stated that the images showed an uncovering of the femoral head and a CAM femoroacetabular impingement (FAI) appearance of the bilateral femoral heads.  He continued that FAI is a genetic/developmental issue and that CAM impingement is a known risk factor for developing osteoarthritis.  Thus, he concluded that the Veteran had a genetic/developmental predisposition to developing early osteoarthritis of the hips.  He specifically denied that a fall while in-service or mild knee osteoarthritis would lead to CAM impingement.  Therefore he opined that it was unlikely that the bilateral hip disability was caused or aggravated by the service-connected left knee disability.  The examiner also pointed out that the hip osteoarthritis was more severe in appearance than that of the left knee. 

The examiner also disputed the October 2007 statement from the VA staff physician which linked the hip condition to the service-connected left knee condition.  The examiner stated: 

Therefore, in the absence of specialized musculoskeletal training, the absence of a[n injury] history, the absence of a physical exam, and the absence of a complete rationale, it is likely that the [staff physician] was speculating at the time or had come to the conclusion based upon inaccurate data.  Additionally, there is a more compelling and scientifically-grounded explanation for the patient's current complaints - the hip osteoarthritis which is consistent with femoroacetabular impingement, which is not a service-connected disability.

After review of the above evidence, the Board must deny the Veteran's claim for service connection for a bilateral hip condition.  The Board places the most weight on the February 2015 opinion of the VHA examiner.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact).  It is well reasoned and based upon a review of the relevant evidence of record in addition to the examiner's medical knowledge regarding developmental conditions.  The examiner concluded that the Veteran's hip condition was the result of a developmental or genetic predisposition and cited to medical evidence from recent x-ray reports to support this conclusion.  This opinion specifically outweighs the brief October 2007 statement by the VA physician which linked the right knee to the service-connected left knee.  The only reasoning given was the displaced pressure put on the right knee, which was directly disputed by the February 2015 VHA opinion.  As the VHA opinion is more thorough in the detail provided, it outweighs the October 2007 statement in terms of establishing service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (among factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion).  

The Board has considered the Veteran's statements that he believes that the bilateral hip condition is linked to the left knee condition, however the etiology of the degenerative joint disease of the hips is not a simple question that can be determined based on mere observation by a lay person.  Thus, the Veteran's lay opinion is not competent to establish the requisite nexus for either direct or secondary service connection.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).  

With the most weight placed on the February 2015 VHA opinion, the preponderance of the evidence is against the Veteran's claim.  Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability, is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, is denied. 

Entitlement to service connection for bilateral hip disorders, to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


